ROBERT MADDEN HILL, Circuit Judge,
concurring in the judgment.
I concur in the judgment because I believe that Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), controls this case. I write separately, however, because I cannot agree with the majority’s unnecessary dicta extending the rationale of Pacifica, Bethel, and Pico to a university setting.
Connick states that “when a public employee speaks not as a citizen upon matters of public concern, but instead as an employee upon matters only of personal interest, absent the most unusual circumstances, a federal court is not the appropriate forum in which to review the wisdom of a personnel decision taken by a public agency allegedly in reaction to the employee’s behavior.” Connick, 461 U.S. at 147, 103 S.Ct. at 1690. Whether an employee’s speech *587addresses a matter of public concern must be determined “by the content, form and context of a given statement, as revealed by the whole record.” Id. at 147-48, 103 S.Ct. at 1690.
The majority indicates that the profane nature of Martin’s words precludes a finding that a matter of public concern is involved. The use of profane words by themselves, in my opinion, does not preclude a finding that an employee’s speech addresses a matter of public concern. Instead, as Connick indicates, the record as a whole must be examined. Looking at Martin’s comments as a whole, I agree with the majority’s conclusion that they do not address a matter of public concern. While some of Martin’s comments in isolation could be construed as challenging the attitude of the class in its approach to economics, the derogatory nature of the comments overall convinces me that no matter of public concern is involved. For the same reason, I agree with the majority that the question of Martin’s first amendment right to “academic freedom” does not need to be reached in this case. While some of the comments arguably bear on economics and could be viewed as relevant to Martin’s role as a teacher in motivating the interest of his students, his remarks as a whole are unrelated to economics and devoid of any educational function. Thus, I agree with the majority that Martin’s discharge did not violate his first amendment rights.
Although I would end the analysis at this point, the majority proceeds to focus on the audience that Martin was addressing, and, citing three Supreme Court cases involving high schools and young children, concludes that the rationale of those cases is equally applicable to a college or university setting. I do not feel it is necessary to reach this issue; furthermore, an examination of the three cases involved raises questions about the majority’s conclusion.
The majority first cites Bethel School District No. 403 v. Fraser; 478 U.S. -, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986), as support for the proposition that “indecent language and profanity may be regulated in the schools.” Ante at 585. Although the majority concedes that Bethel involved a high school audience, it extends the rationale of Bethel to colleges — without any case support — because it “view[s] the role of higher education as no less pivotal to our national interest.” Id. at 585. While I agree with the majority’s view as to the importance of higher education, my reading of Bethel indicates that the Court specifically limited the reach of its holding to high school students. In Bethel, the Court noted that the speech in question “could well be seriously damaging to its less mature audience, many of whom were only 14 years old and on the threshold of awareness of human sexuality.” 478 U.S. at -, 106 S.Ct. at 3164-65, 92 L.Ed.2d at 558-59. The Court went on to note that “[a] high school assembly or classroom is no place for a sexually explicit monologue directed towards an unsuspecting audience of teenage students.” Id. 478 U.S. at-, 106 S.Ct. at 3166, 92 L.Ed.2d at 560 (emphasis added). Justice Brennan’s concurring opinion is also replete with references which indicate that the rationale of Bethel is limited to a high school setting. See 478 U.S. ---, 106 S.Ct. 3167-68, 92 L.Ed.2d 561-63 (Brennan, J., concurring).
The majority also cites FCC v. Pacifica Foundation, 438 U.S. 726, 98 S.Ct. 3026, 57 L.Ed.2d 1073 (1978), as support for its conclusion that Martin’s first amendment rights were not infringed. In the majority’s view, Pacifica is relevant because Martin’s college students, like the radio audience in Pacifica, are a “captive” audience. The majority asserts that Martin’s words “constituted a deliberate, superfluous attack on a ‘captive audience’ with no academic purpose or justification.” Id. at 586. In addition to the fact that I think some of Martin’s words have a possible “academic purpose,” the majority again, in my view, reads the holding of that case too broadly. The Bethel court stated that Pa-cifica was a case where the Court “recognized an interest in protecting minors from exposure to vulgar and offensive spoken *588language.” Bethel, 478 U.S. at -, 106 S.Ct. at 3165, 92 L.Ed.2d at 559 (emphasis added). The opinion in Pacifica emphasized the fact that children were undoubtedly in the audience at the time of the broadcast containing indecent language. See Pacifica, 438 U.S. at 748 & n. 28, 98 S.Ct. at 3040 & n. 28, 57 L.Ed.2d at 1093-94 & n. 28. In addition, the language at issue in Pacifica was more profane than the language which Martin used before his students. The language which Martin used is no worse than that which a person walking down the streets of most American cities today would hear. Consequently, I do not believe that Pacifica is as broad as the majority suggests.
Finally, the majority relies on Board of Education v. Pico, 457 U.S. 853, 102 S.Ct. 2799, 73 L.Ed.2d 435 (1982), as support for its position that courts should defer to the judgment of the other faculty members at Midland College. I think the majority’s interpretation of Pico is, at the least, over-broad and, at worst, unsupported by the language in the opinion. First, as in the other cases the majority relies on, Pico involved the question of whether the first amendment limits the discretion of school board officials as it relates to junior high and high school students, not college students as are involved here. Second, I certainly do not disagree with the majority’s statement that local school officials, and not the courts, should run the nation's public school systems. Even at the high school level, however, the Supreme Court has recognized that school officials do not have unlimited discretion. “It can hardly be argued that either students or teachers shed their constitutional rights to freedom of speech or expression at the schoolhouse gate.” Tinker v. Des Moines School District, 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731 (1969).
Ultimately, as the majority implicitly concedes earlier in its opinion, ante n. 1, it is up to the courts and not the Midland College faculty to determine whether the first amendment rights of Martin have been infringed. The majority’s approach, however, would appear to preclude a court from reviewing the judgment of an administrator that the use of profanity by a faculty member in the course of his teaching was undesirable because it would lower the “esteem” of the institution. The majority indicates that we must defer to school officials in “all but the most sensitive constitutional areas.” Ante at n. 4. I fail to see a more sensitive constitutional area, however, than an individual’s first amendment rights. The majority’s citations from various Supreme Court cases do not convince me that their position is correct.
The largest problem in my view with the majority’s extension of cases like Bethel and Pico is that the majority does not give sufficient weight to the differences between the high school instructional setting involved in the cases it cites, and the college instructional setting involved in this case. The purpose of education through high school is to instill basic knowledge, to lay the foundations to enable a student to learn greater knowledge, and to teach basic social, moral, and political values. A college education, on the other hand, deals more with challenging a student’s ideas and concepts on a given subject matter. The college atmosphere enables students to rethink their views on various issues in an intellectual atmosphere which forces students to analyze their basic beliefs. Thus, high school is necessarily more structured than college, where a more free-wheeling experience is both contemplated and needed. What might be instructionally unacceptable in high school might be fully acceptable in college.
Consequently, the standard for examining statements in a high school setting such as that involved in Bethel should not necessarily be the same as in a college setting such as Midland. The fact that the maturity level of college students is higher than high school students is one factor to consider. In addition, it is worthy to note that attending college is voluntary while attending high school is mandatory. Young adults attend college expecting to be exposed to new views and ideas, including ones that do not mesh with their exist*589ing beliefs. In the case at hand, it appears that the students in Martin’s economics class voluntarily chose to take his class, and may have voluntarily selected him as their teacher as well. It is possible, for example, that the students could have changed teachers or classes if they were dissatisfied with Martin’s performance. Cf. Pacifica, 438 U.S. at 748 n. 27, 98 S.Ct. at 3040 n. 27, 57 L.Ed.2d at 1093 n. 27 (“Outside the home, the balance between the offensive speaker and the unwilling audience may sometimes tip in favor of the speaker, requiring the offended listener to turn away.”).
I do not decide the scope of Bethel, Paci-fica and Pico. Unlike the majority, however, I do not think that these cases as written are applicable to a university setting. Furthermore, I believe that this case can be properly disposed of on the basis of Connick.